While the consignee, Josie Powell, did not testify that she did not get the box, she testified that she called for it at the Philadelphia office twice and was informed that it was not there. The defendant's card, claiming a delivery on October 26th to one J. F. Powell, was not even a claim that it was delivered to the consignee, Mrs. Josie Powell, and, if they made such a delivery, it was incumbent upon the defendant to show that said J. F. Powell was the consignee, Mrs. Josie Powell. While the consignee did not and perhaps could not contradict the claim that the box was delivered to J. F. Powell, the trial court could have inferred that it was not delivered to Josie Powell. Moreover, the defendant's other card, sent the plaintiff, was contradictory of its claim that it was delivered to J. F. Powell October 26th. If the defendant notified the consignee in January, 1919, that the box was on hand and held at the owner's risk, this was inconsistent with the statement that it was delivered October 26, 1918. True, this card bore a date of January, 1918, but it was postmarked 1919, and evidently was not mailed January, 1918, some months before the shipment October, 1918.
The judgment of the circuit court is affirmed.
Affirmed.
McCLELLAN, SOMERVILLE, and THOMAS, JJ., concur.